               Case 3:20-cv-07314-JD Document 16 Filed 10/21/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   TARA M. STEELEY, State Bar #231775
     Deputy City Attorney
 4   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 5   San Francisco, California 94102-4682
     Telephone:     (415) 554-4655
 6   Facsimile:     (415) 554-4699
     E-Mail:        Tara.Steeley@sfcityatty.org
 7

 8   Attorneys for Defendant
     MAYOR LONDON BREED, in her official capacity
 9   as Mayor of San Francisco

10

11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14
      SAN FRANCISCO INTERNATIONAL                 Case No. 3:20-cv-07314-JD
15    ARTS FESTIVAL, NKECHI EMERUWA,
                                                  DECLARATION OF TARA STEELEY IN
16           Plaintiffs,                          SUPPORT OF OPPOSITION TO EX PARTE
                                                  MOTION FOR A TEMPORARY
17           vs.                                  RESTRAINING ORDER

18    MAYOR LONDON BREED, in her official
      capacity, GOVERNOR GAVIN NEWSOM, in
19    his official capacity,

20           Defendants.

21

22

23

24

25

26

27

28
      STEELEY DECL ISO OPP. TO TRO
      CASE NO. 3:20-cv-07314-JD
                 Case 3:20-cv-07314-JD Document 16 Filed 10/21/20 Page 2 of 2




 1          I, Tara M. Steeley, declare as follows:

 2          1.      I am a Deputy City Attorney for Defendant LONDON BREED, in her official capacity

 3   as Mayor of the City of San Francisco. I am a member in good standing of the bar of this Court. I

 4   have personal knowledge of the matters stated, and if called to testify, I can and will testify

 5   competently as to all matters set forth herein.

 6          2.      Attached as Exhibit A is a true and correct copy of the Third Circuit’s docket for

 7   County of Butler v. Pennsylvania, 20-2936, printed from Westlaw Edge. The docket shows that the

 8   opinion by the district court was stayed on pending appeal by the Third Circuit on October 1, 2020.

 9          3.      Attached as Exhibit B is a true and correct copy of an email I received. On

10   information and belief, this email was sent from Charles Strickfaden (from the National Park Service)

11   to Andrew Wood (from Plaintiff San Francisco International Arts Festival) on October 20, 2020. The

12   email informs Mr. Wood that the permits for the festival have been denied by the National Park

13   Service.

14

15          I declare under penalty of perjury under the laws of the United States that the foregoing is true

16   and correct to the best of my knowledge. Executed October 20, 2020, at San Francisco, California.

17                                         s/Tara M. Steeley
                                               TARA M. STEELEY
18

19

20

21

22

23

24

25

26

27

28
      STEELEY DECL ISO OPP. TO TRO                         1
      CASE NO. 3:20-cv-07314-JD
